Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-48
              Lower Tribunal Nos. 19-220 AP, 17-21885 CC
                          ________________


             Projekt Property Restoration, Inc., etc.,
                                  Appellant,

                                     vs.

   Certain Underwriters at Lloyd's, London, Subscribing to
                   Policy No. HH0358577,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Douglas H. Stein, P.A., and Douglas H. Stein, for appellant.

     Law Offices of Clinton D. Flagg, P.A., Clinton D. Flagg, and Carol A.
Fenello, for appellee.


Before FERNANDEZ, LINDSEY, and GORDO, JJ.

     PER CURIAM.
     Affirmed. Martinez v. S. Bayshore Tower, L.L.L.P., 979 So. 2d 1023

(Fla. 3d DCA 2008).




                                  2